Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Milligan on 11/12/21.

Regarding the Claims:

Regarding Claim 8:
In the last line of page 10 of the amendment filed 9/17/21, the phrase “a plurality” was replaced with the term ---each---.






Allowable Subject Matter

Claims 8-10 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the hub itself having the conduits passing through, in combination with the remaining claimed elements and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632